Citation Nr: 1806788	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right ear disorder, to include right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case initially involved several other issues, although those issues have all been decided; the sole remaining issue before the Board at this time is the right ear claim.  That claim was remanded for additional development in October 2015 and in November 2016.  It has been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was shown to have a retracted right ear drum noted on entrance into military service; he is not presumed sound as to that disorder.

2.  The evidence of record does not demonstrate that any increase in symptomatology related to the Veteran's retracted right ear drum occurred during military service.  

3.  There is no evidence to support a finding that any right ear drum perforation-now noted as a likely old healed right ear drum perforation-occurred during or was otherwise the result of military service.  

4.  The Veteran's right ear hearing loss is not shown to be the result of military service, to include the conceded acoustic trauma and temporary threshold shift episode that occurred therein.  



CONCLUSION OF LAW

The criteria for establishing service connection for a right ear disorder, to include a retracted right ear drum and right ear hearing loss, have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2017); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

Finally, generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §3.306 (2017).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

On appeal, the Veteran has asserted that his right ear disorder, to specifically include right ear hearing loss, is related to his military service, particularly his exposure to artillery noise and other acoustic trauma therein.  The Veteran has further stated during the appeal period that during artillery training he lost his hearing for approximately two weeks before he was transferred out of the unit and his hearing came back; he has asserted, however, that his hearing never fully recovered.  

Turning to the evidence of record, the Veteran's service treatment records document that, in his December 1950 enlistment examination, a retracted right ear drum was noted on that examination; he had a 15 out of 15 on the whisper test at that time, indicating no hearing loss based on testing in place at that time.  The Veteran's December 1953 separation examination did not demonstrate any problems with his right ear drum, although a possible left ear drum perforation was noted; again, the Veteran had a 15 out of 15 on his whisper test, indicating no hearing loss at that time based on testing in place at that time.  The intervening service treatment records document that the Veteran sought treatment for several issues, although there is no indication of any loss of hearing or any other auditory complaints during service.  

Following discharge, the first evidence of any ear complaints was in a July 1980 VA treatment record, where the Veteran indicated that he had a lot of infections as a child and that he wanted to be scheduled for an auditory consultation; although it appears that a consultation was scheduled, it appears that consultation was for the Veteran's left knee and not for his audiological complaints.  It does not appear that any audiological consultation was performed following that July 1980 record.  

No further evidence of any right auditory or ear problems was noted in the record until he was noted to be "hard of hearing" in a January 2001 VA treatment record.  Subsequent VA treatment records indicate that the Veteran had complaints of hearing loss throughout those records, which the Veteran would generally relate to his period of military service, particularly after filing his claim for benefits in November 2008.  

When he filed his claim in November 2008, the Veteran reported that his hearing was damaged while firing artillery during basic training.  In a February 2009 statement, the Veteran indicated that following jump training, he returned to basic training and fired howitzers for 2 days, at which time he lost his hearing for two weeks.  He indicated that he did not like that, and so he quickly signed up for anything to get out of being in the artillery; he was transferred to a different company thereafter.  

The Veteran underwent a VA audiological consultation in February 2009.  At that time, the Veteran reported being exposed to artillery and aircraft noise during service, and to power tools and limited noise from welding after military service.  He further reported that he was unable to hear for about 2 weeks during military service after loud artillery fire in close proximity.  Although puretone values were not noted in that report, the examiner noted that the Veteran had poor speech discrimination scores and severe to profound hearing loss bilaterally.  He was prescribed hearing aids at that time.  Later that month, when he returned to be fitted for his hearing aids, he was retested and found not to be an appropriate candidate for particular hearing aids that were previously ordered based on the greatly-improved audiometric data obtained at that time.  In April 2009, the Veteran was again seen by VA audiology, at which time his testing results were consistent with the second February 2009 testing data.  He was fitted with appropriate hearing aids at that time.  

The Veteran underwent a VA audiological examination in June 2009.  The examiner noted that there were "informal assessments" of the Veteran's hearing on enlistment and separation from service, and that there was a notation of a possible left ear drum perforation on separation.  The examiner noted the February 2009 VA consultation and the subsequent consultations.  The Veteran reiterated during that examination that he first noticed hearing difficulty hearing at age 19 during active duty after shooting artillery and "completely [losing his] hearing for two weeks."  The Veteran reported that his "hearing then improved, but never recovered completely."  The examiner noted that the Veteran's audiometric testing and speech discrimination results could not be reported, as the responses were again variable and best recorded thresholds were likely elevated and not true representations of the Veteran's hearing acuity.  The examiner noted that the Veteran's tympanograms were within both limits bilaterally.  The examiner finally concluded that the Veteran likely had some degree of hearing loss bilaterally, although without accurate test results, hearing loss could not be determined with certainty, nor could the examiner opine as to the relationship between any hearing loss and military service without resorting to speculation.  

The Veteran underwent another VA audiological examination in March 2012; that examiner noted the previous VA examination results.  During the examination, the Veteran reported that during artillery training, they fired the "big guns" three times and that he was the "second man [who] opened the bridge to put the shell in" the first of those three times.  The examiner indicated that this was the event the Veteran reported previously led to his hearing being affected for two weeks.  The Veteran stated that he was later reassigned as a clerk/typist, and the Veteran assumed that his reassignment was due to his poor hearing ability.  The Veteran further reported that in 1979 or 1980, he had a Beltone representative come to his home to test his hearing; "he recall[ed] vividly that the examiner said 'we don't have the right frequency for you'" with respect to hearing aids.  He also recalled that the examiner turned on a water faucet and then talked from across the room; he stated that he remembered hearing the speech but not understanding it.  

After audiometric and speech discrimination testing, it was noted that the Veteran had a right ear hearing loss disability under 38 C.F.R. § 3.385 at that time.  The examiner further noted that a tympanometry yielded positive pressure in the right ear, and that the Veteran had "no worse than a moderate to severe hearing loss in the right ear."  The examiner then opined that the Veteran's hearing loss was less likely as not permanently aggravated by acoustic trauma during military service.  She concluded as follows:  

It can be inferred from [the Veteran's statement regarding the Beltone representative noted above] that [the] Veteran's hearing loss was not severe enough in 1979 or 1980, over 25 years post-separation from service, to warrant the Beltone representative initiating a hearing aid sale at that time.  He likely had some hearing loss but it was likely not a[t] levels considered disabling per VA criteria, as hearing aids would likely have recommended by the salesperson in that case.  In lieu of any further evidence of hearing loss near time of separation from service, [the] Veteran's hearing loss cannot be linked to noise exposure during service.  

VA obtained an addendum medical opinion in April 2016; that examiner concluded as follows:  

Review of the [service treatment records] shows on entrance [in December 1950 that] the Veteran had retracted tympanic membranes bilaterally.  Retracted tympanic membrane(s) (ear drum) also known as middle ear atelectasis indicates a low pressure condition in the middle ear.  [T]his ca[n] be caused by middle ear infections, eustacia[n] tube dysfunction from allergies, sinusitis or [upper respiratory infection].  It is also possible that this condition could cause a temporary hearing loss.  [The December 1953 separation examination] indicated a "possible small perforation upper anterior quadrant left drum."  Tympanic membrane perforation usually results from infection, chronic eustacian tube dysfunction or trauma.  A perforated tympanic membrane is often accompanied by decreased hearing.  However any pre[e]xisting hearing loss or hearing loss that occur[r]ed while on active duty cannot be determined because hearing was tested by whispered/spoken voice.  Review of the [service treatment records] shows the Veteran's hearing was evaluated by whispered/spoken voice test which is not considered a valid indicator of hearing status since it is not frequency or ear specific and does not use any calibrated stimuli.  Since the Veteran's hearing was tested only by means of whispered and spoken voice testing during active military service, the degree of [sensorineural hearing loss] attributable to any ear condition cannot be determined without resorting to mere speculation.  Thus the degree of total hearing loss attributable to any ear co[n]dition during active military cannot be determined without resorting to mere speculation.

In a May 2016 addendum, the April 2016 examiner would clarify that the Veteran's left retracted ear drum condition was aggravated by service by the perforation of his left ear drum during service, which resulted in the left ear hearing loss and tinnitus.  Service connection for those two disabilities has been awarded on this basis.  

The May 2016 addendum, however, did not address any right ear hearing loss or other right ear disorder of record.  Consequently, in November 2016, the Board remanded in order to obtain another medical opinion.  

The Veteran underwent a VA otolaryngology consultation in January 2017.  At that time, the Veteran reported a history of bilateral hearing loss and it was noted that he was referred for his right ear with a concern of a right tympanic membrane perforation.  The Veteran further reported that he joined the military at age 18 and was involved with heavy artillery with a lot of noise exposure; he also reported being "deaf for two weeks" because of the noise.  The Veteran continued to complain of difficulty hearing and understanding speech and was noted to wear hearing aids at that time.  He stated that he had occasional ear pain, but denied any drainage.  The examiner noted the 2012 audiogram; it was noted that the Veteran had symmetric loss bilaterally sloping from mild to severe at higher frequencies.  On examination, his auricles/external auditory canals were normal bilaterally.  With respect to his right ear, he had tympanosclerosis with monomeric region of inferior tympanic membrane, although no perforation was seen.  He had normal mobility and there was no middle ear fluid.  The examiner concluded that the Veteran had a history of high frequency hearing loss, and although there was a question of a right ear drum perforation, there was no perforation noted on that examination.  In April 2017, the VA otolaryngologist rendered the following opinion:  

1. On his enlistment physical exam[ination in December 1950], hearing was judged to be normal, but both ear drums (tympanic membranes) were retracted.  2. While in the army, he relates that his hearing decreased shortly after being exposed to the loud noise of artillery fire at close range and that some ringing in his ears (tinnitus) began.  This hearing loss lasted about 2 weeks.  3. On his discharge physical [in December 1953], hearing was judged to be normal.  "A possible small perforation upper anterior quadrant left drum" was recorded. . . . Retracted ear drums are caused by negative middle ear pressure.  Negative middle ear pressure is created by malfunctioning Eustachian tubes.  Eustachian tube dysfunction can be caused by muscle or tissue deformity, soft tissue hypertrophy such as enlarged adenoids, bacterial infections, allergies and immune deficiencies.  Eustachian tube dysfunction can also occur without a defining cause and is listed as idiopathic.  This problem is seen most frequently in children resulting in repeated bouts of middle ear infections.  A common way the body deals with a middle ear infections is to form a hole, or perforation, in the ear drum allowing the infected material to drain out.  When the ear drum heals itself, the small hole is closed with tissue that is less thick than the normal ear drum.  For the result of your life, this small, thin area of the ear drum is present.  This condition is very common.  Without specialized experience and ear testing, it is sometimes difficult to determine if you are seeing a small, thin "hole-like" membrane or a true perforation of the ear drum.  When providers report the findings of an ear exam[ination], the most significant components are usually identified.  In this case, on the entrance exam[ination], it was reported "Drums retracted bilateral."  It is possible that a thing "hole-like" membrane existed, but was not reported.  It is very likely that a hole or perforation of an ear drum would have been reported.  On the discharge exam[ination], the report read, "Possible small perforation upper anterior quadrant left drum."  The uncertainty of this report is caused by the difficulty these small, thin "hole-like" membranes create when looking at the ear drum.  Given that the [Veteran] did not report having bouts of ear infections treated while in active service and I identify no records of same, it is more likely than not that a hole in the left ear drum did not exist on this exam[ination].  [Respecting the Veteran's statements of hearing loss during service, t]his is a well-known process of "temporary hearing threshold shift."  Extremely loud noise exposure would be anticipated standing next to a firing artillery piece.  This noise insults the inner ear mechanism, and an immediate reduction in hearing is noted.  It is frequently accompanied by ringing sounds (tinnitus).  This could be noticed for hours to weeks.  Hearing can return to normal and the ringing dissipate.  It is more likely than not that this happened to [the Veteran] during his tour of active duty.  The report of no detectable hearing loss on his discharge exam[ination] is most likely correct.  Summary: It is likely, to a greater than 50% degree of medical certainty, that: 1. [The Veteran] has suffered from chronic eustachian tube dysfunction beginning in childhood resulting in middle ear negative pressure, retracted ear drums and likely one or more bouts of middle ear infections with spontaneous rupture of the ear drum healing with a thin membrane.  2. The finding of "possible small perforation upper anterior quadrant left drum," whether or not an actual hole in the ear drum exited, played no significant role in the development of his nerve hearing loss detected many years later.  3. The finding of "Drums retracted bilaterally" plays no significant role in the development of his nerve hearing loss detected many years later.  4. It is likely he did detect tinnitus after the loud noise exposure and it resolved as his hearing returned.  [Regarding the June 2009 VA examination, the Veteran] reported noticing ringing in his ears (tinnitus) since 1952.  Following military service, he had additional "limited civilian" noise exposure from welding and power tools.  Variability in hearing test results were reported.  He had 4 audiograms obtained over a 4 month period and hearing aids were fit[ted].  No significant conductive hearing loss was discovered.  A 30db to 40db low frequency hearing loss that slopes evenly in both ears to a 80db loss was recorded.  Tympanograms that measure middle ear pressures and can detect a hole in the ear drum were flat in pattern in both ears.  There was some concern about a "non-organic" cause of his hearing loss due to this variability in testing.  [Regarding the March 2012 VA examination, the Veteran] reported that he was in artillery training . . . [and, "t]hey fired the 'bi[g] guns' 3 times.  He recalls that the first of those three times he was the 'second man and 'opened the bridge to put the shell in.  He recalls he was then assigned to an 'orderly room' as a clerk/typist."  It appears that the entirety of his noise exposure was those 3 rounds.  Additional history obtained was that [the Veteran] was checked for Beltone hearing aid in 1979 or 1980.  He was not sold a hearing aid as the salesman told him "we don't have the right frequency for you."  It was likely this statement was made because he had primarily high frequency nerve loss."  This appears to be confirmed as the provider "turned a water faucet on and then talked across the room; he remembers hearing the speech but not understanding it."  This would suggest better hearing in the low and middle frequencies, but decreased hearing in the high frequencies at that time.  His audiogram now showed a 40db low frequency nerve hearing loss in both ears sloping to an 80db loss in high frequencies.  An opinion was expressed that his hearing was significantly better in 1980 than it was in 2012.  "In lieu of any further evidence of hearing loss near the time of separation from service, [V]eteran's hearing loss cannot be linked to noise exposure during service." . . . [The April 2017 examiner additionally noted the April 2016 and May 2016 addendum opinions, noted above.]  Our requested evaluation began with an Otolaryngology visit [at a VA medical facility in January 2017].  There is now a discrepancy in his history as a request for evaluation of a "right side" ear drum perforation contributing to his hearing problems was made.  His records from 1953 show that this was only reported as a possibility on his "left side."  His current complaint of hearing loss in both ears is now to the point that he can hear people talking but cannot understand what they are says, especially women, has more problems with group of people and with background noise.  This is consistent with moderate to severe, sloping high frequency nerve hearing loss.  He reported the story of artillery noise exposure in the military and that he was "deaf for 2 weeks" after that.  He did not comment on experiencing tinnitus.  This is consistent with a temporary threshold shift of hearing.  On exam[ination], both ear drums were intact with no perforation.  Both ear drums had thin "monomeric regions" suggesting old healed perforations.  These thin areas could easily be confused with a perforated ear drum.  We found no evidence for a conductive hearing loss.  His last audiogram was reviewed.  FINDINGS: I am certain to a greater than 50% degree of medical certainty that: 1. The presence or absence of retracted ears drums, pseudo-perforations or true perforations have not contributed to the moderate to severe, sloping, symmetric nerve hearing loss exhibited by [the Veteran].  2. He did suffer a "temporary threshold shift" in his hearing following exposure to loud artillery sounds while on active duty that recovered to the point of normal hearing on his discharge exam[ination].  3. He was removed from noise exposure by a transfer to a clerk/typist position immediately following his report of hearing loss after those 3 training rounds.  4. His hearing was significantly better in 1980 than in 2016 suggesting a progressive deterioration of hearing over many years.  5. His current state of hearing as measured is reliable, consistent and appropriate for all of his complaints.  Nerve hearing loss has been linked to aging, noise exposure, hereditary predisposition and less to toxins and radiation exposure.  To establish a causal relationship, noise exposure was linked to sound intensity, duration and frequency.  If a loud sound caused a measurable nerve hearing loss that recovered over days or weeks, it was considered a temporary threshold shift.  For workman compensation cases, normal hearing at the termination of employment relieved employer of responsibility for work-related hearing loss.  With work in a high noise environment over years with repeated hearing tests that show a continuing decline in nerve levels of hearing through the middle and high frequencies, cause was assigned to noise exposure and liability applied.  It has always been a challenge to assign cause for noise-induced hearing loss when non-employment and recreational activities involve exposure to loud sounds.  Summation: I believe, with a greater than 50% degree of medical certainty, that the current state of moderate to severe, sloping nerve hearing loss, tinnitus, ear drum retraction and thin small areas of likely old ear drum perforations were not caused by any or all activities or occurrences encountered by [the Veteran] during his active military service.

Based on the foregoing evidence, the Board finds that service connection for the Veteran's right ear disorders, including right ear hearing loss and a retracted right ear drum with likely old healed perforations, is not warranted.  

As an initial matter, the Board reflects that the two noted current disabilities of the right ear found during the appeal period are right ear hearing loss and a retracted right ear drum with likely old healed perforations.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Board, however, notes that there is no evidence of a right ear hearing loss disability under 38 C.F.R. § 3.385 being present during military service or within one year of his discharge therefrom.  Accordingly, the Board cannot find that presumptive service connection for that disability is appropriate in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Turning to the noted retracted right ear drum disability, the Board reflects that such disability was noted on his entrance into military service; he is therefore not presumed to be sound as to that disorder.  See 38 U.S.C. § 1111.  Therefore, an aggravation analysis is necessary with respect to that disorder.  

The evidence of record, however, does not demonstrate that there was any increase in symptomatology with respect to the Veteran's retracted right ear drum during military service.  Specifically, although the Veteran appears to have had an episode of temporary threshold shift (i.e., a temporary period of hearing loss) during military service, the examiners of record, particularly the April 2017 examiner, found that the Veteran's hearing returned to normal following that episode and that his hearing was no worse off than when he entered service.  The examiners found that the whisper test results on entrance and separation examinations supported this conclusion.  Likewise, although there was evidence of a possible left ear drum perforation at separation from service, there is no evidence of any perforation of the right ear drum during military service.  Thus, although there is currently evidence of a likely old healed right ear drum perforation, the evidence does not compel a finding that such a perforation occurred during military service; nor does the evidence compel a finding that such a perforation that possibly may have occurred during service did not completely heal to the point that the Veteran was no worse off on separation than he was on entrance into military service.  

As there is no evidence of any worsening of the Veteran's right retracted ear drum condition during military service, a finding of aggravation is not warranted in this case.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Verdon, supra.  

As noted above, with respect to any likely old healed right ear drum perforations that may currently exist, the Board finds that the evidence of record does not demonstrate that such are the result of military service.  The evidence only supports that a possible left ear drum perforation occurred during service.  There is no evidence during military service to show that any right ear drum perforation occurred during service.  Thus, the Board cannot find an award of service connection is warranted for that condition at this time.  

Finally, turning to the right ear hearing loss, the Board and the AOJ previously have conceded that the Veteran was exposed to acoustic trauma and suffered a two-week hearing loss episode during military service.  Although the Veteran reported that his hearing loss was never the same since that episode of loss during service, the Veteran's whisper test on entrance and separation are noted to be the same, providing some indication that there was no noticeable change in hearing during service.  This finding is bolstered by the April 2017 examiner's findings and conclusions, as he noted that there was no detectable hearing loss during military service.  Moreover, the VA examiners, but particularly the April 2017 examiner, all concluded that the Veteran's hearing loss was not the result of acoustic trauma during military service.  The Board finds those opinions to be the most probative evidence of record and to outweigh the Veteran's lay statements respecting continuity of symptomatology since service.  

As a final matter, the Board reflects that the Veteran's left ear hearing loss and tinnitus have been service connected at this time.  However, the basis of that award of service connection is related to the presence of a left ear drum perforation during military service and not as a result of any acoustic trauma that he suffered therein.  The evidence of record supported a finding that the perforation of the left ear drum during the Veteran's service resulted in left ear hearing loss and tinnitus, and it is on that basis that service connection was warranted, not because of the Veteran's acoustic trauma during service.  Thus, the Board's finding that acoustic trauma did not cause right ear hearing loss in this case is not inconsistent with previous findings in the record, as there is a separate and independent basis for supporting the other hearing loss and tinnitus awards of service connection in this case.  

Accordingly, based on the foregoing, the Board is compelled by the evidence of record to deny the Veteran's claim of service connection for right ear disorders, to include right ear hearing loss and retracted right ear drum with likely old healed perforations.  See 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right ear disorder, to include a retracted right ear drum and right ear hearing loss, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


